NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on pages 5 – 10 have been fully considered, are persuasive, and place the claims, when taken as a whole, in condition for allowance.

Support for Claim Amendments:
Regarding the amendment of claims 1, 3, and 16 support is found in paragraphs 34 – 40 and figures 3. Support for new claim 24 is also found in paragraphs 34 – 40 and figures 3.

Withdrawal of 35 U.S.C. §112 Rejections:
	Regarding the 112(a) rejection of claim 3, the amendment of the claim overcomes the rejection. The rejection is withdrawn.
	 Regarding the 112(b) rejection of claim 16, the amendment of the claim overcomes the rejection. The rejection is withdrawn.



Reasons for Allowance
The prior art of record (neither individually nor in combination) does not teach nor render obvious the claims as amended, when the claims are taken as a whole.

Furthermore, the closest prior art to applicants amended claims is Yu (20140235962) which discloses aspects of claims 1 and 24 but does not disclose other aspects.

Yu teaches:
A device for use in a tissue interface of a tissue positioning system coupled to an ultrasound imaging apparatus (Abstract: “An apparatus for volumetric ultrasound imaging” and Fig. 1), 
the device comprising: an interface pad (Fig. 2 –  Inner Cup) configured to replaceably attach to an upper surface of an interface plate of the tissue positioning system (Fig. 2 –  Outer Cup), 
and wherein a vacuum circuit is configured to be closed or completed when a volume of tissue makes contact and seals the central aperture of the interface pad ([0021]: “(b) using a source of vacuum to apply negative pressure to the breast”).

Yu does not teach, or render obvious, a least as recited in claims when taken as a whole, the following:
wherein the interface pad has a center aperture which fluidly couples to a low pressure source of the tissue positioning system via at least one perforation in a center region of the 

For the aforementioned reasons, applicant’s amended claims comply with all statutory requirements and are in condition for allowance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793